Title: To George Washington from William Livingston, 12 April 1779
From: Livingston, William
To: Washington, George



Dear Sir
Raritan [N.J.] 12 April 1779

I have the honour of your Excellency’s Letter of this day inclosing Collo. Adams’s state of the Case between Skinner & Dickerson—As far as this representation relates to Collo. Adams himself, I doubt not it is a full State of the matter; but respecting Mr Skinners behaviour, I suspect the Collo. was not present at what passed between him & Dickerson, since compared with the affidavit of the latter, his State of facts is extremely defective.
your Excellency may remember that I chose to have the matter compromised by the parties to prevent farther trouble, to which you rather seemed averse, acquainting me by your Letter of the 3d of march, “that you wished the several charges might be fully investigated that the officers might if they were found guilty be dealt with according to Law civil or military.” Dickerson having accordingly brought his private suit, in which I cannot authoritatively interpose, I am embarrassed what measures to take to effect my equal wishes with those of your Excellency to satisfy the man without the farther prosecution of his action. But if I have opportunity, & can persuade him so to do, it will give me particular pleasure to be the instrument of peace between them—I inclose Mr Dickerson’s affidavit to remind your Excellency of the very offensive Language made use of by Mr Skinner concerning the Magistracy for which there could be no occasion, whatever necessity there might be of impressing the grain.
I am very sensible that many of our Inhabitants instead of cheerfully supplying the army out of their superfluity, hoard it up for an higher market, & I could wish that our Laws were more adequate to wrest it out of their miserly clutches; but Dickerson positively swears that he had no more than a sufficiency for his own family; & what a slated officer at Suckesinny for the purpose of providing forage for the troops can offer in his own vindication for being utterly destitute of forage, is a matter worthy of enquiry—I have the honour to be with the greatest respect your Excellency’s most humble Servt
Wil: Livingston
